DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
This action is in response to the application 17/217,272 filed on 31-March-2021
Claims 1-20 are pending and have been examined.
Claim Objections
Claim 15 is objected to because of the following informalities:  the claim appears to be an independent  claim and therefore should, instead of merely referring to a device described in Claim 13, clearly describe the features of the “terminal device” being claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 7, 9, 10, 11, 14, 17, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 2, the claim language, “or second means of transportation not including the vehicle” is indefinite as this claim is dependent on Claim 1 and in Claim 1 it is asserted that the setting of a destination is used to determine whether a user is in a vehicle, it would be contradictory to then, here in Claim 2, to then assert that a user may use the navigation software in which the destination has been set to navigate without a vehicle because again the setting of the destination is being equated to being in the vehicle. Additionally, the claim language, “whether or not a condition is satisfied that a route on which the user is to move to the destination using the second means of transportation is being guided by the single-modal guidance function” is indefinite because the user cannot be determined to be in the vehicle while simultaneously using a second means of transportation that is separate from the vehicle. Examiner is using the interpretation that the condition in question is only satisfied when user is NOT using a second means of transport. 
With regards to Claim 3, the claim language, “determining whether the user is in the vehicle according to whether the destination has been set and whether or not a condition is satisfied that a route on which the user is to move to the destination using the combination of means of transportation including the vehicle is being guided by the multimodal guidance function” is indefinite because it is unclear how it is possible to simultaneously determine that a user is in a vehicle and using a means of transportation that is separate from the vehicle. 
With regards to Claim 4, the claim language, “whether or not a condition is satisfied that the user is moving to the destination by another vehicle at a time when the signal sent from the communication device is received” is indefinite because it is unclear how the determination that a user is in a vehicle can rely on the determination that the user is in another vehicle. As such examiner is using the interpretation that the said condition is only satisfied when the user is not moving in another vehicle when the signal is sent from the communication device.
With regards to Claim 7, the claim language, “the operation further includes notifying the user of a message prompting the user to perform the operation when the signal is received” is indefinite because it is unclear how the operation can consist of a step that instructs a user to begin said operation. 
With regards to Claim 8, this claim is substantially similar to Claim 3 and is rejected under 35 U.S.C 112(b) based on the same argument.
With regards to Claim 9, this claim is substantially similar to Claim 2 and is rejected under 35 U.S.C. 112(b) based on the same argument.
With regards to Claim 11, this claim is substantially similar to Claim 4 and is rejected under 35 U.S.C. 112(b) based on the same argument.
With regards to Claim 14, this claim is substantially similar to Claim 7 and is rejected under 35 U.S.C. 112(b) based on the same argument.
With regards to Claim 17, this claim is substantially similar to Claim 2 and is rejected under 35 U.S.C. 112(b) based on the same argument.
With regards to Claim 18, this claim is substantially similar to Claim 3 and is rejected under 35 U.S.C 112(b) based on the same argument.
With regards to Claim 19, this claim is substantially similar to Claim 4 and is rejected under 35 U.S.C. 112(b) based on the same argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 11, 12, 16, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riemer (US 20100216509).
As per Claim 1:
Riemer discloses all of the following claim limitations:
“the computer comprising the communication unit configured to communicate with the communication device used in a vehicle”
Paragraph [0036] "Other location based detection services can be used to determine when the user is in a motor vehicle, including connection with a cradle or charger, connection with a BLUETOOTH system in a motor vehicle, connection with a personal navigation device
“the operation including determining whether a user is in the vehicle according to at least one of whether a destination has been set by the user and whether a vehicle dispatch application is activated”
Paragraph [0036] "Other location based detection services can be used to determine when the user is in a motor vehicle, including connection with a cradle or charger, connection with a BLUETOOTH system in a motor vehicle, connection with a personal navigation device, activation of some other type of key or token mechanism associated with the vehicle, or the like" Paragraph [0037] "An embodiment thus engages when the portable electronic device is detected to be moving above a threshold, remains engaged through various driving activities (including routine stop-and-go travel situations), and disengages when the user reaches his or her destination or selectively makes a specific action to disengage the application."
In Paragraph [0036]  a user is determined to be in a vehicle by its connection to a navigation device while in Paragraph [0037] the mechanism that limits the use of the mobile device is not disengaged until after the user reaches their destination. There is an obvious correlation between the setting of and navigating to a destination and the identification of the user being in a vehicle. Additionally, as the term "vehicle dispatch application" is only defined very broadly by the applicant as a "program for receiving a vehicle dispatch service", the broadest reasonable interpretation of this term includes any generic navigation software as any such software "dispatches" the user in accordance with the definition of the term "dispatch" being to send off to a destination. Therefore, the mention of a navigation service in this citation applies to both conditions outlined in the instant application.
“the vehicle dispatch application being a program for receiving a vehicle dispatch service.”
“Paragraph [0036] "Other location based detection services can be used to determine when the user is in a motor vehicle, including connection with a cradle or charger, connection with a BLUETOOTH system in a motor vehicle, connection with a personal navigation device, activation of some other type of key or token mechanism associated with the vehicle, or the like"
As mentioned above, the applicant does not provide a specific definition of "dispatch service" and the examiner is therefore using the generic definition of the term "dispatch" which is to send off to a destination. This definition correlates to the essential function of any navigation device which send vehicles to destinations.
With regards to Claim 4, Riemer discloses the following limitations:
“wherein the determining includes determining whether the user is in the vehicle according to whether the destination has been set and whether or not a condition is satisfied that the user is moving to the destination by another vehicle at a time when the signal sent from the communication device is received.”
Paragraph [0036] "Other location based detection services can be used to determine when the user is in a motor vehicle, including connection with a cradle or charger, connection with a BLUETOOTH system in a motor vehicle, connection with a personal navigation device, activation of some other type of key or token mechanism associated with the vehicle, or the like" Paragraph [0037] "An embodiment thus engages when the portable electronic device is detected to be moving above a threshold, remains engaged through various driving activities (including routine stop-and-go travel situations), and disengages when the user reaches his or her destination or selectively makes a specific action to disengage the application."
The examiner is using the interpretation of this claim whereby the condition in question is that the user is NOT using a second means of transportation as discussed above in the corresponding 112(b) rejection for this claim, this limitation adds nothing substantively new to the analogous claim limitation in Claim 1 and is therefore rejected with the same citation and argument.
With regards to Claim 5, Riemer discloses the following limitation:
“wherein the operation further includes accepting an input to set the destination by the user”
Paragraph [0036] "Other location based detection services can be used to determine when the user is in a motor vehicle, including connection with a cradle or charger, connection with a BLUETOOTH system in a motor vehicle, connection with a personal navigation device, activation of some other type of key or token mechanism associated with the vehicle, or the like" Paragraph [0037] “An embodiment thus engages when the portable electronic device is detected to be moving above a threshold, remains engaged through various driving activities (including routine stop-and-go travel situations), and disengages when the user reaches his or her destination” Paragraph [0121] “Remote user tracking in real time could display on the dashboard a set of information about a user based on the status of the portable electronic device, such as current location, current speed, start location, or target destination”.
Paragraph [0036] of this citation makes it clear that location based service provided by a navigation device can be used to determine whether a user is in a vehicle, Paragraph [0037] goes on to specify that the embodiment of the disclosed invention which, like the instant application, is meant to prevent users from engaging with their personal electronic equipment while driving a vehicle, is engaged whilst a user is actively navigating to their destination. Paragraph [0121] discloses a further feature of the electronic device use blocking system which enables an administrator to track status information about the personal electronic equipment which specifically includes a target destination. It is therefore clear that the disclosed invention considers the active targeting of a destination as a key metric by which the activation of the personal electronic equipment blocking system is determined. By an equivalence argument, whereby determination that a user is driving a vehicle equates to the activation of the personal equipment blocking system which is a relationship that is explicitly stated in Riemer Paragraph [0027] “ Methods and apparatuses for managing one or more portable electronic devices and portable electronic device functions are described herein. The methods and apparatuses include software for portable electronic devices that can automatically detect when a portable electronic device user is driving”, it is clear that the active targeting of a destination, which inherently involves an input from a user, is a metric that the electronic device blocking system uses to determine that the user is driving a vehicle. 
As per Claim 8: this claim is substantially similar to Claim 1 and is therefore rejected using the same reference and arguments.
With regards to Claim 11, this claim is substantially similar to Claim 4 and is therefore rejected using the same reference and arguments.
With regards to Claim 12, this claim is substantially similar to Claim 5 and is therefore rejected using the same reference and arguments.
As Per Claim 16: this claim is substantially similar to Claim 1 and is therefore rejected using the same reference and arguments.
With regards to Claim 19, this claim is substantially similar to Claim 4 and is therefore rejected using the same reference and arguments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riemer in view of Galkowski (US 6,259,988).
With regards to Claim 2, Riemer discloses the limitations of the independent claim as well as the following limitation:
“and the determining includes determining whether the user is in the vehicle according to whether the destination has been set and whether or not a condition is satisfied that a route on which the user is to move to the destination using the second means of transportation is being guided by the single-modal guidance function.”
Paragraph [0036] "Other location based detection services can be used to determine when the user is in a motor vehicle, including connection with a cradle or charger, connection with a BLUETOOTH system in a motor vehicle, connection with a personal navigation device, activation of some other type of key or token mechanism associated with the vehicle, or the like" Paragraph [0037] "An embodiment thus engages when the portable electronic device is detected to be moving above a threshold, remains engaged through various driving activities (including routine stop-and-go travel situations), and disengages when the user reaches his or her destination or selectively makes a specific action to disengage the application."
As the examiner is using the interpretation of this claim whereby the condition in question is that the user is NOT using a second means of transportation as discussed above, this limitation adds nothing new to the analogous claim limitation in Claim 1 and is therefore rejected with the same citation.
Riemer does not disclose the following limitation that Galkowski does disclose:
“the computer has a single-modal guidance function that guides a route on which the user is to move using one of means of transportation, either first means of transportation including the vehicle or second means of transportation not including the vehicle, whichever is selected by the user”
Column 3 Lines 49-55 "It should also be understood that while the invention will be described below in connection with route planning for aircraft in a two-dimensional domain (for simplicity), the methodology can be readily expanded and/or adapted to travel in three-dimensions or any other conveyance or mode of travel (including travel on foot or otherwise without a vehicle)"
While this citation discloses a guidance system that is capable of being applicable to any mode of transportation it is an inherent property that any system that is capable of guiding a person using multiple modes of transportation would also be capable of guiding them if they only use a single mode of transportation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the rider determination system of Riemer with the guidance function disclosed by Galkowski. One of ordinary skill in the art would have been motivated to make this modification as the use of a guidance system is an effective marker of the user’s desire to travel which will serve to increase the accuracy of the rider determination system.
With regards to Claim 3, Riemer discloses the limitations of the independent claim as well as the following limitation:
“and the determining includes determining whether the user is in the vehicle according to whether the destination has been set and whether or not a condition is satisfied that a route on which the user is to move to the destination using the combination of means of transportation including the vehicle is being guided by the multimodal guidance function.”
Paragraph [0036] "Other location based detection services can be used to determine when the user is in a motor vehicle, including connection with a cradle or charger, connection with a BLUETOOTH system in a motor vehicle, connection with a personal navigation device, activation of some other type of key or token mechanism associated with the vehicle, or the like" Paragraph [0037] "An embodiment thus engages when the portable electronic device is detected to be moving above a threshold, remains engaged through various driving activities (including routine stop-and-go travel situations), and disengages when the user reaches his or her destination or selectively makes a specific action to disengage the application."
Riemer does not disclose the following limitation that Galkowski does disclose:
“the computer has a multimodal guidance function that guides a route on which the user is to move using a combination of one or more means of transportation selected from among a plurality means of transportation including the vehicle”
Column 3 Lines 49-55 "It should also be understood that while the invention will be described below in connection with route planning for aircraft in a two-dimensional domain (for simplicity), the methodology can be readily expanded and/or adapted to travel in three-dimensions or any other conveyance or mode of travel (including travel on foot or otherwise without a vehicle)"
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the rider determination system of Riemer with the guidance function of Galkowski. One of ordinary skill in the art would have been motivated to make this modification as the use of a guidance system is an effective marker of the user’s desire to travel which will serve to increase the accuracy of the rider determination system.
With regards to Claim 9, this claim is substantially similar to Claim 2 and is therefore rejected using the same citation and arguments.
With regards to Claim 10, this claim is substantially similar to Claim 3 and is therefore rejected using the same citation and arguments.
With regards to Claim 17, this claim is substantially similar to Claim 2 and is therefore rejected using the same citation and arguments.
With regards to Claim 18, this claim is substantially similar to Claim 3 and is therefore rejected using the same citation and arguments.
Claims 6, 7, 13, 14, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riemer in view of Jayanthi (US 20150179000).
With regards to Claim 6, Riemer discloses all of the limitations of the independent claim but does not disclose the following limitations that Jayanthi does disclose:
“sending first data to a control device via the communication unit, the first data notifying about the destination together with a user identifier corresponding to the user, the control device notifying the communication device of the destination”
Paragraph [0050] "In a related embodiment, the coordination server 141 receives a notification from a client software in the first mobile device 121, the notification indicating a current location and a current destination of the vehicle/user/mobile device 121." Paragraph [0052] "In one embodiment, the mobile device 121 reports user behavior information and vehicle behavior information to the coordination server 141, which assembles such data into a user profile"
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the rider determination system of Riemer with the user information and the notification disclosed by Jayanthi. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the rider determination system.
“acquiring a vehicle identifier corresponding to the vehicle in response to an operation of the user”
Paragraph [0052] " In one embodiment, the mobile device 121 reports user behavior information and vehicle behavior information to the coordination server 141, which assembles such data into a user profile (such as a driver profile) and a vehicle profile… These profiles can be reviewed, shared and also sent to billing server for billing if necessary. Thus user behavior, vehicle behavior, etc. are monitored, managed and used for training as necessary. In addition, aberrant behavior, if determined, is flagged, for vehicle or for user (driver of vehicle, for example). "
This passage details an action whereby a profile containing information specific to a vehicle can be reviewed in response to a request to do so by some user. It is clear from this passage that the information is specific to individual vehicles and therefore identifies the vehicle in question.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the rider determination system of Riemer with the user information and the notification disclosed by Jayanthi. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the rider determination system.
“and sending second data to the control device, the second data notifying about the vehicle identifier together with the user identifier”
Paragraph [0052] " In one embodiment, the mobile device 121 reports user behavior information and vehicle behavior information to the coordination server 141, which assembles such data into a user profile (such as a driver profile) and a vehicle profile… These profiles can be reviewed, shared and also sent to billing server for billing if necessary. Thus user behavior, vehicle behavior, etc. are monitored, managed and used for training as necessary. In addition, aberrant behavior, if determined, is flagged, for vehicle or for user (driver of vehicle, for example). "
This passage details a user profile which is updated based on the behavior of a specific individual user which can then be accessed in order to be reviewed. As this process would not be possible without a means of identifying the user in question it is inherent that these profiles contain some identifying information.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the rider determination system of Riemer with the user information and the notification disclosed by Jayanthi. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the rider determination system.
With regards to Claim 7, Riemer discloses all of the limitations of the independent claim but does not disclose the following limitation that Jayanthi does disclose.
“wherein the operation further includes notifying the user of a message prompting the user to perform the operation when the signal is received.”
Paragraph [0046] " The coordination server 141 facilitates communication of a list of tasks assigned to a user to be performed at a specified location. The list of tasks is delivered to the user of the first mobile device 121 by the coordination server
The citation references the user being sent a list of tasks which amounts to a notification instructing the user to perform an action
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the rider determination system of Riemer with the notification of Jayanthi. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the rider determination system.
With regards to Claim 13, this claim is substantially similar to Claim 6 and is therefore rejected with the same citations and same arguments.
With regards to Claim 14, this claim is substantially similar to Claim 7 and is therefore rejected with the same citations and same arguments.
With regards to Claim 15, Riemer in view of Jayanthi discloses all of the limitations of the claims to which this claim depends and Riemer further discloses the following:
“the terminal device according to claim 13”
The “terminal device” in Claim 13 is actually detailed in Claim 8 as comprising:
“a communication unit”
Riemer Paragraph [0036] "Other location based detection services can be used to determine when the user is in a motor vehicle, including connection with a cradle or charger, connection with a BLUETOOTH system in a motor vehicle, connection with a personal navigation device
This passage describes a system capable of communication with devices in a vehicle.
“a control unit”
Reimer Paragraph [0037] “When the system determines that the device is moving faster than a pre-determined threshold speed, such as 10 miles per hour, an embodiment automatically engages so as to restrict incoming and/or outgoing activity and to enhance access to certain applications and services provided by the portable electronic device to make them safer to the user”
In this passage the “system” that is mentioned carries out the function of a “control unit” as described in Claim 8 insofar as it determines whether a user is driving and blocks access to the electronic device of the user. 
With regards to Claim 20, this claim is substantially similar to Claim 6 and is therefore rejected using the same citation and arguments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667    


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667